Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

Se 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Pagelof6 Page ID#:1

Aidan W. Butler (SBN 208399)
Attorney at Law

3550 Wilshire Boulevard, Suite 1924
Los Angeles, California 90010
Telephone: (213) 388-5168
Telecopier: (213) 388-5178
tocontactaidan@gmail.com

Attorneys for Plaintiff ARMANDO CONTRERAS
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
ARMANDO CONTRERAS, an CASE NO.:
individual,
Plaintiff, COMPLAIN T FOR VIOLATIONS
VS. 1) THE FAIR DEBT
COLLECTION PRACTICES
HUNT & HENRIQUES, a California ,
law partnership; and DOES 1-10, AND
inclusive,
2) THE ROSENTHAL ACT.
Defendants.
DEMAND FOR JURY TRIAL.

 

I. JURISDICTION AND VENUE.
1. Jurisdiction of this Court arises under 15 U.S.C. §1692k(d) and 28 U.S.C.
§1337, and supplemental jurisdiction exists for the state law claims pursuant to 28
U.S.C. §1367. Declaratory relief is available pursuant to 28 U.S.C. §2201 and 2202.

2. Venue in this District is proper in that Plaintiffs claim arose in this District.
/tf

 

 

 

1 COMPLAINT

 
Case 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Page 2of6 Page ID #:2

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

II. THE PARTIES.

3. The plaintiff, ARMANDO CONTRERAS (“Plaintiff”), is a natural person.
At all relevant times, she resided in the county of Los Angeles, California.

4, Defendant HUNT & HENRIQUES (hereinafter “HH”), is, and at all times
relevant herein was, a California law partnership with its principal place of business
at 7017 Realm Drive in San Jose, CA 95119.

5. The true names and capacities, whether individual, corporate, associate or
otherwise, of the defendants sued herein as DOES 1 through 10, inclusive, are
unknown to Plaintiff, who therefore sues such defendants by such fictitious names.
Plaintiff will amend this complaint to show the true names and capacities of such
defendants when they have been ascertained. Plaintiff is informed and believes that
each of the defendants designated herein as a DOE was in some manner responsible
for the occurrences and injuries alleged herein.

6. At all times mentioned herein, each of the defendants was the agent and
employee of the other named defendants, and in doing the things alleged were acting
within the course and scope of such agency and employment, and in doing the acts
herein alleged were acting with the consent, permission and authorization of the
remaining defendants. All actions of each of the defendants were ratified and
approved by the other named defendants.

7. Defendants are debt collectors, as defined by the Fair Debt Collection
Practices Act (“FDCPA”), 15 U.S.C. §1692a(6), and as defined by California Civil
Code section 1788.2( c).

lil. FACTUAL ALLEGATIONS.
8. Plaintiff, who is not a minor, obtained two credit cards for personal, family,
and/or household use. Disputes arose between Plaintiff and the credit card
companies. Plaintiff disputed certain charges directly with the creditors, and refused

to pay the disputed balances. Without ever meaningfully addressing Plaintiff's

 

 

 

2 COMPLAINT

 
Ca

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Se 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Page 3o0f6 Page ID#:3

disputes, after the alleged defaults, the creditors contracted with HH to collect the
alleged debts.

9. Handling each disputed account separately, HH wrote two demand letters
to Plaintiff on July 9, 2020. HH’s dunning letters stated in part, “This
communication is from a debt collector. This letter is an attempt to collect a debt
and any information obtained may be used for that purpose.”

10. Plaintiff wrote back to HH on or around August 6, 2020, writing separate
but equivalent replies to each of HH’s two demand letters. Plaintiff's replies
indicated that he had repeatedly disputed the debt with the original creditor, that he
refused to pay the debt, and demanded that HH refrain from further communication
with him regarding the debt.

11. Plaintiff mailed these cease communication letters by certified mail, return
receipt requested.

12. HH received Plaintiff's cease communication letters shortly after they were
mailed.

13. HH ignored Plaintiff's requests to cease communication regarding the
debt. On August 12, 2020, HH sent Plaintiff two new letters despite having
received the cease communication directives. HH’s letters of August 12, 2020,
included the statement: “[t]he details and account history you requested . . . are
provided below.” In fact Plaintiff's correspondence did not request any information,
but on the contrary, requested the cessation of communication.

14. HH?’s letters from July and August 12, 2021, were attempts to collect
sums of money, and those requests included fees, penalties and interest not
authorized by any enforceable contract or statute. For instance, the July and August
2020 correspondence addressing the account ending in 0029 set forth a balance due
as of the dates of those letters as $17,139.70, but subsequent correspondence on
February 23, 2021, set forth a “balance due as of” that date of only $16,859.98.
Since no payments had been made between July 2020 and February 23, 2021, the

 

3 COMPLAINT

 
Case 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Page 4of6 Page ID#:4

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

July and August, 2020, correspondence overstated the balance actually due.

FIRST CLAIM FOR RELIEF
(For Violations of the FDCPA Against HH and DOES 1 through 5, inclusive)

15. Plaintiff repeats and reincorporates by reference the paragraphs 1 through
14 above.

16. Defendants, and each of them, violated the FDCPA. Defendants’
violations include, but are not limited to, the following:

a) Using false representations and deceptive means to collect or attempt to
collect a debt, in violation of 15 U.S.C. §1692e(10);

b) Using unfair and/or unconscionable means to collect an alleged debt, in
violation of 15 U.S.C. §1692f;

c) Contacting Plaintiff in an attempt to collect a debt after receiving a cease
communication directive, in violation of 15 U.S.C. §1692c( c);

d) Attempting to collect an amount (including any interest, fee, charge, or
expense incidental to the principal obligation) not expressly authorized by the
agreement creating the purported debt or permitted by law, in violation of 15 U.S.C.
§1692f(1); and

e) Failing to include in subsequent communications with Plaintiff the fact that
the communication is from a debt collection (as to the August 19, 2015,
correspondence signed by Michael S. Hunt), in violation of 15 U.S.C. §1692e(1 1).

17. As a direct and proximate result of the above violations of the FDCPA,
Plaintiff has suffered actual damages, including but not limited to feelings of
anguish, frustration, humiliation, anxiety, and stress, among other things. For that
reason, Defendants, and each of them, are liable to Plaintiff for declaratory judgment
that defendants’ conduct violated the FDCPA, and Plaintiffs actual damages,

statutory damages, costs and attorney’s fees.

 

 

 

4 COMPLAINT

 
Ca

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Se 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Page 5of6 Page ID#:5

SECOND CLAIM FOR RELIEF
(For Violations of the Rosenthal Act Against HH and DOES 1 through 5, inclusive)

18. Plaintiff repeats and reincorporates by reference the paragraphs | through
17 above.

19. Defendants, and each of them, knowingly and wilfully violated
California’s Rosenthal Fair Debt Collection Practices Act (hereinafter the “Rosenthal
Act”). Defendants’ violations include, but are not limited to, the following acts
performed in attempting to collect a consumer debt:

a) Using false representations and deceptive means to collect or attempt to
collect a debt, in violation of 15 U.S.C. §1692e(10) and California Civil Code
section 1788.17;

b) Using unfair and/or unconscionable means to collect an alleged debt, in
violation of 15 U.S.C. §1692f and California Civil Code section 1788.17;

c) Contacting Plaintiff in an attempt to collect a debt after receiving a cease
communication directive, in violation of 15 U.S.C. §1692c( c) and California Civil
Code section 1788.17;

d) Attempting to collect an amount (including any interest, fee, charge, or
expense incidental to the principal obligation) not expressly authorized by the
agreement creating the purported debt or permitted by law, in violation of 15 U.S.C.
§1992f(1) and California Civil Code section 1788.17; and

e) Failing to include in subsequent communications with Plaintiff the fact that
the communication is from a debt collection (as to the August 19, 2015,
correspondence signed by Michael S. Hunt), in violation of 15 U.S.C. §1692e(11)
and California Civil Code section 1788.17.

20. As a result of defendants’ violations of the Rosenthal Act, pursuant to
Civil Code section 1788.30, Plaintiff is entitled to actual damages, statutory

damages, attorney’s fees and costs.

 

5 COMPLAINT

 
10
ll
12
13
14
15
16
1?
18
19
20
21
22
23
24
25
26
27
28

Se 2:21-cv-03597-PSG-AGR Document1 Filed 04/28/21 Page6of6 Page ID #:6

WHEREFORE, Plaintiff requests that judgment be entered in his favor against
the defendants as follows:

1. Statutory damages, pursuant to 15 U.S.C. section 1692k(a)(2) and/or Civil
Code section 1788.30(b);

2. Actual damages, pursuant to 15 U.S.C. section 1692k(a)(1) and/or Civil
Code section 1788.30(a);

3. Costs and reasonable attorney’s fees, pursuant to 15 U.S.C. section
1692k(a)(3), and/or Civil Code section 1788.30(c) and/or Code of Civil Procedure
section 490.020.

4, General damages, in an amount subject to proof at trial; and

5. Such other and further relief as the Court deems just and proper.

PLEASE TAKE NOTICE that Plaintiff ARMANDO CONTRERAS requests a
trial by jury.

DATED: April 27, 2021 Respectfully submitted,

By: SSE

Aidan W. Butler
Attorney for Plaintiff
O CONTRERAS

 

 

 

6 COMPLAINT

 
